DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Allowable Claims
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Tong et al.  (US 2020/0074234 A1) discloses methods and systems to facilitate the training of a noise-robust deep learning network that is sufficiently robust in the recognition of objects in images having extremely noisy elements such that the noise-robust network can match, or exceed, the performance of human counterparts. The extremely noisy elements may correspond to extremely noisy viewing conditions, e.g., that often manifests themselves in the real-world as poor weather or environment conditions, sub-optimal lighting conditions, sub-optimal image acquisition or capture, etc. The noise-robust deep learning network is trained both (i) with noisy training images with low signal-to-combined-signal-and-noise ratio (SSNR) and (ii) either with noiseless, or generally noiseless, training images or a second set of noisy training images having a SSNR value greater than that of the low-SSNR noisy training images.
Weston et al. (US 2005/0216426 A1) discloses a pre-processing step prior to training a learning machine, pre-processing includes reducing the quantity of features to be processed using feature selection methods selected from the group consisting of recursive feature elimination (RFE), minimizing the number of non-zero parameters of the system, evaluation of cost function to identify a subset of features that are compatible with constraints imposed by the learning set, unbalanced correlation score and transductive feature selection. The features remaining after feature selection are then used to train a learning machine for purposes of pattern classification, regression, clustering and/or novelty detection.
As to claims 1 and 9, in combination with other limitations of the claims, when considered as a whole, the prior art of record fails to disclose or specifically suggested determining a final noisy label matrix for a deep learning-based inverse network using a plurality of previously generated noisy label matrixes and the inverse network, training the inverse network on the basis of the final noisy label matrix, training a deep learning-based integrated network, which is combined the istrained forward network and the trained inverse network, on the basis of the first label and a second label of the source dataset and determining the forward network included in the trained integrated network as a deep learning model. 
In the specific, with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
May 5, 2022